UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 13, 2012 Progenics Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 000-23143 13-3379479 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 777 Old Saw Mill River Road, Tarrytown, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (914) 789-2800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) held its 2012 Annual Meeting of Stockholders on June 13, 2012. At the Meeting stockholders voted on (i) the election of directors; (ii) an advisory vote on the compensation of the Company’s named executive officers, (iii) amendment of its 2005 Stock Incentive Plan to increase the number of common shares available for issuance from 7,450,000 to 8,450,000, and (iv) ratification of the Board of Directors’ selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for 2012. The number of votes cast for and against, and abstentions and broker non-votes with respect to each matter are set forth below. For Against Abstain Broker Non-Votes 1.Election of Directors Charles A. Baker Mark R. Baker Kurt W. Briner Peter J. Crowley Stephen P. Goff Paul J. Maddon David A. Scheinberg Nicole S. Williams 2.Advisory vote on compensation of named executive officers 3.Stock Incentive Plan amendment 4.Ratification of selection of Ernst & Young LLP 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROGENICS PHARMACEUTICALS, INC. By:/s/ ROBERT A.
